DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childers (US2013/0068969) in view of Carter et al (US6626561).
Childers discloses a lighting device and method comprising a reflector housing (Figures
1, 4, 5), a compound elliptic cylindrical reflector comprising first and second elliptic reflectors
(480, 490; Figures 4, 5), cusped edges (486, 488; Figures 4, 5), a light source (410, 420) mounted
to reflector housing (Figure 4) and positioned at a second focus (482) of the first elliptic
reflector wherein radiation emitted from light source is focused by reflector on to a co-located
focus (460) of the first and second elliptic reflector (claim 1, optical path Figure 4), cusped
edges (486, 488 extend along a length of reflectors (Figures 4, 5), one co-located focus (460),
wherein first and second reflectors are coincident as cusped edges (486, 488; Figures 4, 5), one of major or minor axes of reflectors are collinear (Figure 4, center dotted line), major axis of
first reflector is collinear with major axis of second reflector (Figure 4, center dotted line),
cusped edges (486, 488) from singularities in curvature (Figures 4, 5), curvature of reflector
reverses direction at cusped edges (486, 488; Figures 4, 5), positioning a workpiece (450, 530;
Figures 4, 5), positioning a light source (420, 410) along interior axis of reflector (Figure 4),
emitting light from light source wherein emitted light is reflected from first and second curved
surfaces onto the workpiece (450, 530; Figure 4 optical lines), positioning workpiece (450, 530)
at a co-located focus (460; Figures 4, 5) and along first and second interior axes of curves
surfaces (Figures 4, 5), contiguously joining curved surfaces at cusped edges (486, 488) wherein
curvature is different (Figures 4, 5) that extend along a length of the reflector (Figures 4, 5), a
curing system (claim 1), a controller (14, 16), light source is absent at a second focus of reflector
(para. 0046; Figures 3, 4), reflectors (480, 490) have an opening (560), co-located focus is along
an axis coincident with cusped edges (486, 488; Figures 4, 5), and cusped edges (486, 488) are
symmetric about interior axis (Figures 4, 5). Childers does not disclose a light source mounted to the reflector wherein a second focus of the second elliptic cylindrical reflector is without any light source.  Carter et al discloses a light source (21) mounted to the reflector (3) wherein a second focus of the second elliptic cylindrical reflector is without any light source (column 6, lines 42-53; Figure 6).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have replaced the lights of Childers with a single light so that a second focus of the second elliptic cylindrical reflector is without any light source as taught by Carter et al because, a single light mounted to a reflector wherein a second focus of the second elliptic cylindrical reflector is without any light source allows for an improved distribution of energy to irradiate the surfaces of the workpieces.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/June 2, 2022							Primary Examiner, Art Unit 3761